Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 26 February 2021 wherein: claims 1-3, 5-6, 10-12, 14-17, 21, and 30-31 are amended; claims 4, 9, 13, 18-20, and 22-29 are canceled; claims 32-33 are newly added; claims 1-3, 5-8, 10-12, 14-17, 21, and 30-33 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 12-21), filed 26 February 2021, with respect to claims 1-3, 5-8, 10-12, 14-17, 21, and 30-33 have been fully considered and are persuasive.  The rejection of 30 November 2020 has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-8, 10-12, 14-17, 21, and 30-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest obtaining first scanning data relating to a first subject acquired by an imaging device; obtaining second scanning data relating to a second subject acquired by the imaging 
Blevis (US 2010/0193696) discloses a method implemented on a computing device (apparatus comprising a processor, memory, and a display) having at least one processor (processor), at least one computer-readable storage medium (memory), wherein the computing device is connected to an imaging device including a detector 110, the detector 110 including detector blocks 180, each detector block 180 including at least one detecting element (pixels 150; par. [0026], [0037], fig. 2, 4, claim 21), the method comprising: obtaining first data (measured energy response of each pixel) relating to the imaging device 110; comparing the first data and a first condition; obtaining, based on the comparison, a first correction profile relating to the imaging device; and calibrating, based on the first correction profile, the imaging device (par. [0026], [0040]-[0048], fig. 5).
Shao (US 5,834,779), in a similar field of endeavor (Abstract), discloses a computing device 22 comprising a communication port (high speed communication port of communication device 44) connected to an imaging device (gantry 14 and detectors 10, 11; col. 4 ln. 48-63, fig. 3).
While correction schemes were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed method.
Applicant’s specification suggests an advantage of the claimed invention is providing correction relating to a PET detector (Applicant’s specification, par. [0004]).

Regarding claims 12 and 21, the claims are allowed due to comprising similar limitations to those of claim 1.

Regarding claims 2-3, 5-8, 10-11, 14-17, and 30-33, the claims are allowed due to their dependence on claims 1, 12, and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884